Citation Nr: 1707281	
Decision Date: 03/09/17    Archive Date: 03/17/17

DOCKET NO.  09-00 251A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to service connection for asbestosis with pulmonary fibrosis, to include as due to asbestos exposure.

2.  Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Ashley Castillo, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1964 to July 1968.  He died in May 2009.  The evidence reflects that the appellant is the Veteran's surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from October 2006 and March 2010 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.  In the October 2006 rating decision, the RO denied the claim of entitlement to service connection for chronic obstructive lung disease.  In the March 2010 rating decision, the RO denied the appellant's claim of entitlement to service connection for the cause of the Veteran's death. 

The Board finds that the RO implicitly substituted appellant for the Veteran as the claimant in this case.  In this regard, while the Veteran died in May 2009, the June 2016 Supplemental Statement of the Case shows that the RO based the current appeal on the notice of disagreement and substantive appeal submitted by the Veteran.  Such would only be possible if the appellant were a substitute claimant; conversely, she would have needed to file her own notice of disagreement and substantive appeal to perfect an accrued benefits claim.  Additionally, the RO considered evidence the appellant submitted after the Veteran's death; this too would only be possible if the appellant was substitute claimant.  Hyatt v. Shinseki, 566 F.3d 1364, 1370-71 (Fed. Cir. 2009) (entitlement to accrued benefits may be based only on the evidence that was in the veteran's claims file, either physically or constructively, at the time of the veteran's death).  For these reasons, even though the record does not appear to contain the appellant's application to substitute as the claimant, the Board will address the claim as one where substitution has taken place.  Therefore, since the appellant has been substituted for the Veteran, the claim of entitlement to service connection for chronic obstructive lung disease, to include as due to asbestos exposure, has been recharacterized as reflected on the title page.

Finally, although the appellant requested a Board hearing in her June 2011 substantive appeal (VA Form 9), the Board is granting the benefits sought in full, and there is thus no prejudice to the appellant in proceeding with a decision in this case.  Seri v. Nicholson, 21 Vet. App. 441, 447 (2007) (the grant of a claim of service connection constitutes an award of full benefits sought on an appeal of the denial of a service connection claim).


FINDINGS OF FACT

1.  The Veteran's asbestosis with pulmonary fibrosis was due to his in-service asbestos exposure.

2.  The principal cause of the Veteran's death was his now service-connected asbestosis with pulmonary fibrosis.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for asbestosis with pulmonary fibrosis have been met. 38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).

2.  The criteria for entitlement to service connection for the cause of the Veteran's death have been met.  38 U.S.C.A. §§ 1131, 1310, 5107 (West 2014); 38 C.F.R. §§ 3.5, 3.102, 3.303, 3.312 (2016).






REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  

As the Board is granting in full the claims of entitlement to service connection for a lung disorder, to include pulmonary fibrosis, and entitlement to service connection for the Veteran's cause of death, further discussion of the VCAA is unnecessary.

II.  Service Connection 

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the current disability and an in-service precipitating disease, injury or event.  Fagan v. Shinseki, 573 F.3d 1282, 1287 (Fed. Cir. 2009); 38 C.F.R. § 3.303(a).

The appellant asserts that the Veteran's lung disorder, to include asbestosis with pulmonary fibrosis, is due to his in-service asbestos exposure.  See Veteran's claim dated April 2006.  In particular, the appellant contends that the Veteran was exposed to toxic aviation fuels, engines, aircraft insulation, and asbestos apparel during the course of his military service.  

For the following reasons, the Board finds that entitlement to service connection for asbestosis with pulmonary fibrosis is warranted.

First, the Board finds that Veteran was exposed to asbestos during military service.  In this regard, in service asbestos exposure was probable as the Veteran's military occupational specialty (MOS) was Aviation Machinist's Mate (ADR).  See M21-1, Part IV, Subpart ii, Ch.1, Sec. I, Para. 3c (indicating that those with this MOS had probable asbestos exposure).

Second, the Board finds that the Veteran had asbestosis with pulmonary fibrosis.  In this regard, in August 2006, January 2010, and August 2016 VA examiners essentially agreed that the Veteran's diagnosis was consistent with interstitial pneumonitis, but found that he did not have an asbestos-related lung disorder due to the absence of asbestos bodies in an open lung biopsy dated in March 2006.  Conversely, multiple private physicians, including a pulmonary specialist, and one VA physician agreed that the Veteran suffered from asbestos-related lung disorders.  See private treatment report by A. S., DO, FCCP, FAADEP, dated June 2006; private treatment report by T. H., MD dated October 2006; private treatment report by A.F., M.D., Ph.D., dated December 2006; private discharge report by A. L., M.D., dated May 2009; and VA treatment record dated May 2009.  Specifically, the physicians diagnosed asbestosis and pulmonary fibrosis.  Id.  The opinions explained that the Veteran's history of asbestos exposure coupled with crackles on examination, pleural thickening, parenchymal opacities, and restriction on pulmonary function tests were indicative of asbestosis.  See, e.g., private treatment report by T. H., MD dated October 2006.  One physician explained that a review of chest CT scans taken in 2006 show changes of interstitial fibrosis consistent with asbestosis.  Id.  

The Board finds that both the VA and private physicians are competent to render opinions regarding the nature and etiology of the Veteran's lung disorders.  The evidence is thus at least evenly balanced as to whether the Veteran had the asbestos related disease of asbestosis with pulmonary fibrosis.   Accordingly, after resolving any doubt in the appellant's favor, the Board finds that the Veteran had asbestosis with pulmonary fibrosis.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Third, the Board finds that the Veteran's asbestosis with pulmonary fibrosis is related to his in-service asbestos exposure.  As discussed above, the Veteran's MOS was consistent with in-service asbestos exposure and there is no evidence to rebut that he was exposed in service.  Additionally, multiple competent physicians opined that the Veteran had asbestosis with include pulmonary fibrosis that was related to asbestos exposure.  The unfavorable VA medical opinions did not address these favorable private opinions.  The private opinions are adequate to decide the issue as they were predicated on a review of the record, considered all pertinent evidence, and included clear conclusions with supporting data as well as reasoned medical explanations connecting the two.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  Accordingly, the Board finds that the weight of the evidence supports that the Veteran had asbestosis with pulmonary fibrosis related to his in-service asbestos exposure.  Therefore, service connection for asbestosis with pulmonary fibrosis is warranted.

III.  Cause of Death

The appellant essentially contends that the Veteran's now service connected asbestosis with pulmonary fibrosis caused his death.

DIC benefits are payable to the surviving spouse of a Veteran if the Veteran died from a service-connected disability.  38 U.S.C.A. § 1310(a); 38 C.F.R. § 3.5(a)(1).  One way to establish service connection for the cause of a Veteran's death is to show that a service connected disability was the principal cause of death.  38 C.F.R. § 3.312(a).  In order to establish that a service-connected disability was the principal cause of death, the service connected disability must be one of the immediate or underlying causes of death, or be etiologically related to the cause of death.  38 C.F.R. § 3.312 (b).

In this case, the death certificate indicates that the immediate cause of the Veteran's death was pulmonary fibrosis.

Significantly, VA's Adjudication Manual instructs that there is a reasonable possibility of service-connected death if the death certificate lists one of the Veteran's service-connected disabilities as a principal cause of death, and that DIC should be granted when the principal cause of death listed on the death certificate matches one or more of the deceased Veteran's service-connected disabilities.  See M21-1, IV.iii.2.A.1.a,b (updated July 31, 2015).  Although all of the provisions of VA's Adjudication Manual are not necessarily binding on the Board, there is no basis for finding this Manual provision, which essentially instructs VA to presume that a service-connected disability is the principal cause of death when listed as such on the death certificate, is not for application or that the presumption has been rebutted.  The Board's findings above reflect that service connection is warranted for asbestosis with pulmonary fibrosis.  Accordingly, insofar as this condition was listed as the cause of death on the Veteran's death certificate (characterized as pulmonary fibrosis), the evidence reflects that the Veteran's service-connected asbestosis with pulmonary fibrosis was the principal cause of his death.  Therefore, entitlement to service connection for the cause of the Veteran's death is warranted.


ORDER

Entitlement to service connection for asbestosis with pulmonary fibrosis is granted.

Entitlement to service connection for the Veteran's cause of death is granted.



____________________________________________
Jonathan Hager
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


